Citation Nr: 1402690	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  09-35 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, J.C., D.L., and J.M.



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from May 2006 until his death in June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In August 2013, the appellant and others testified at a hearing in Washington, D.C. before the undersigned.  A transcript of those proceedings is associated with the Virtual VA file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died while on active duty.  Following a military investigation, the death was judged to be a result of the Veteran's misconduct, based on a finding that the cause of his death was the 1, 1-Difluoroethane toxicity due to "huffing" the contents of an aerosol can of "Dust-Off."  Significant additional development, as described below, is necessary prior to the adjudication of the Veteran's appeal.  38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's complete service treatment and personnel records.  If the service treatment records do not include the Veteran's treatment records from Tripler Army Hospital, those records must also be obtained.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  If not included in the Veteran's service personnel records, obtain and associate with the claims file an unredacted version of the Criminal Investigation Command report completed in as a result of the Veteran's death.  If the Army denies VA's requests in this regard, complete documentation must be included in the claims file describing all efforts made to obtain the requested documents and why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Obtain and associate with the claims file the Army Line of Duty Determination (to the extent that there is a formal finding separate and apart from the 2 April 2009 Memorandum that is located in the claims file), and all documents relied on by the Army Line of Duty Department in reaching that decision.  In addition to the Criminal Investigation Command report, listed in Paragraph 5, supra, this should include, at minimum, the "exception report" identified by Greg Winston in the 2 April 2009 VA Report of Contact.  If the Army denies VA's requests in this regard, complete documentation must be included in the claims file describing all efforts made to obtain the requested documents.  and why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4.  Obtain the Staff Duty Log for the Veteran's unit, covering June 20, 2008 through June 23, 2008.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
5.  Obtain and associate with the claims file the actual toxicology report referenced in the Veteran's autopsy report.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
6.  After the completion of the foregoing instructions, send the claims file to a VA neurologist.  The neurologist must review the claims file, this remand, and any relevant records in Virtual VA.  The ensuing repot must indicate that such a review occurred.  

Thereafter, the neurologist must opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) the Veteran suffered from traumatic brain injury (TBI) due to any incident in service.  

If the Veteran did suffer a TBI, the neurologist must opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that his TBI resulted in the Veteran's alleged "huffing" (such as for therapeutic or self medication purposes).

The neurologist must provide a complete rationale for all opinions expressed.  If the neurologist is unable to provide any opinion without resorting to speculation, he or she should indicate why such an opinion would be speculative.

7.  Send the claims file to a VA psychiatrist.  The psychiatrist must review the claims file, this remand, and any relevant records in Virtual VA.  The ensuing repot must indicate that such a review occurred.  

Thereafter, the psychiatrist must opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) the Veteran suffered from an acquired psychiatric disorder, to include, but not necessarily limited to, posttraumatic stress disorder, that began during, or was aggravated by, his active duty service.  

If the Veteran did suffer from an acquired psychiatric disorder that began during or was aggravated by his active duty service, the psychiatrist must opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that his acquired psychiatric disorder caused or aggravated the Veteran's alleged decision to engage in "huffing" (such as for therapeutic or self medication purposes).

The psychiatrist must provide a complete rationale for all opinions expressed.  If the psychiatrist is unable to provide any opinion without resorting to speculation, he or she should indicate why such an opinion would be speculative.

8.  After the development requested has been completed, the RO should review the medical and psychiatric reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented consideration of Virtual VA.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

9.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

